Title: To John Adams from Tanguy de Laboiniere, 9 March 1797
From: Laboiniere, Tanguy de
To: Adams, John


				
					Monsieur
					Philadelphie le 9 mars 1797.
				
				Le plus sincere homage que je croye pouvoir Rendre à L’opinion qu’a L’Amérique entiere de vos vertus, & La Liberté que je prends de vous adresser Les observations que je publie Sur la Discussion qui Existe malheureusement aujourdhui entre les Etats-unis & La République de france. quelque soit le jugement que vous porterez sur mes opinions à cet Egard, je me flatte que vous Reconnaitrez dans cet ècrit Les sentimens Loyaux d’un français attaché à sa Patrie, mais qui désire ardemment de voir Renaitre entre elle &  Les Etats-unis Les sentimens D’affection &  D’union qui ont pris naissance à une Epoque chere aux Deux Nations &  qui sont d’un si grand interet pour L’une & pour L’autre.j’ose nourrir L’Espérance que les nuages qui Les obscurcissent aujourdhui Disparaiteront sous votre administration, & j’en vois L’augure Dans votre Discours D’installation.je Suis avec Le plus Profond Respect, / Votre très humble &  très / obéissant serviteur
				
					Tanguy De Laboiniere
				
				
			